

116 HR 1498 IH: Students Before Unions Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1498IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mr. Good of Virginia (for himself, Ms. Foxx, Mr. Budd, Mr. Cawthorn, Mr. Gohmert, Mrs. Harshbarger, Ms. Herrell, and Mr. Norman) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo require that local educational agencies disclose negotiations with teacher unions as a condition for eligibility to receive funds under the Elementary and Secondary School Emergency Relief Fund of the Education Stabilization Fund of the Coronavirus Response and Relief Supplemental Appropriations Act, 2021.1.Short titleThis Act may be cited as the Students Before Unions Act.2.Conditions for receipt of fundsSection 313(c) of division M of the Coronavirus Response and Relief Supplemental Appropriations Act, 2021 (Public Law 116–260) is amended by inserting before the period the following: , except that a local educational agency may not receive a subgrant under this subsection unless any negotiations between the local educational agency and a labor organization with respect to the conditions for the provision of in-person instruction are documented in writing and made public.